UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 3, 2016 CELL MEDX CORP. (Exact name of registrant as specified in its charter) NEVADA 000-54500 38-3939625 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2857 Sumter Valley Circle Henderson, NV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (844) 238-2692 74 N. Pecos Road, Suite D, Henderson, NV 89074 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On March 3, 2016, Cell MedX Corp. (the “Company”) entered into a loan agreement (the “Loan Agreement”) with Richard Norman Jeffs (the “Lender”) for a loan in the principal amount of $50,000 maturing March 3, 2017, with interest payable at a rate of 6% per annum (the “Loan”).As additional consideration for the Loan, the Company issued to the Lender share purchase warrants (the “Warrants”) for the purchase of up to 2,000,000 shares of the Company’s common stock, exercisable for a period of five years at a price of $0.15 per share if exercised during the first year, $0.25 per share if exercised during the second year, $0.40 per share if exercised during the third year, $0.60 per share if exercised during the fourth year and $0.75 per share during the fifth year. ITEM 3.02 UNREGISTERED SALES OF EQUITY SECURITIES. The Warrants described in Item 1.01 were issued to the Lender in reliance upon the exemption from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), provided by Regulation S of the Securities Act, on the basis of representations made by the Lender that he is not a "US Person" (as that term is deﬁned in Regulation S) and was not in the United States at the time the Lender acquired the Warrants.The Company did not engage in any form of “directed selling efforts” (as that term is defined in Regulation S) in connection with the offering of the Warrants to the Lender. The foregoing description of the Loan Agreement with the Lender does not purport to be complete and is qualified in its entirety by reference to the complete text of the Loan Agreement attached as Exhibit 10.1 hereto. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits The following exhibits are either provided with this Current Report or are incorporated herein by reference: Exhibit Number Description of Exhibit Loan Agreement dated March 3, 2016 between Richard Norman Jeffs and Cell MedX Corp. News Release dated March 9, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELL MEDX CORP. Date:March 9, 2016 By:/s/ Yanika Silina Yanika Silina, Chief Financial Officer 2
